Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	

DETAILED ACTION
	This action is responsive to the amendment to U.S. Patent application 17036235 filed on 8/17/2022. This original filing date of this application is 9/29/2020. This application is a continuation of U.S. Patent application 16/183,000 filed on 11/7/2018. U.S. Patent Application 16/183,000 is a continuation of U.S. Application 15/280,180 filed on 9/29/2016. U.S. Patent Application 15/280,180 is a continuation of U.S. Patent Application 13/791,531 filed on 3/8/2013.
	This action is made final.
Claims 1-25 are pending in this case. Claims 1, 8, 15, and 22 are independent claims. The Examiner thanks the Applicant for advancing prosecution by filing a terminal disclaimer concurrently with the present response.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  1-3, 5, 7-10, 12, 14-17, 19, 21, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pre-grant Publication 20120059954 (Gilson) as cited in the parent case U.S. Patent Application 13/791,531 in view of U.S. Pre-grant Publication 20090060452 (Chaudhri).
1. (Currently Amended) Gilson discloses [a]n apparatus, comprising: 
circuitry; and (See Gilson at [0018])
a memory device coupled to the circuitry, the memory device to store instructions that when executed by the circuitry cause the circuitry to: (See Gilson at [0016] where discloses is “processing circuitry to convert the content into a format for consumption by a user of one or more consumption devices that may be communicatively connected to the one or more gateways. . .”)
provide a presentation of multi-media content; (See Gilson at [0018] where it is stated that “[t]he content may include any desired type of information, such as video content . . . “)
roll the presentation back by an interval of time t; and  (See Gilson at [0030] where rewinding is described as one form of playback at an alternate speed. The interval time t will be addressed specifically later.)
initiate presentation of closed captions associated with the multi-media content (See Gilson at [0030] where enhanced captions are displayed in association with playback at an alternate speed, which has been defined as inclusive of rewinding.) for an interval of time T in conjunction with presentation of the multi-media content, where T is different than t. (See Gilson at [0036] where two distinct forms of time are considered:

For instance, during a fast forward operation and/or a rewind operation (or any other alternate speed playback operation), a time counter may include one or more counters that correlate alternate-speed time with real time. For example, where a user is fast forwarding through programming at four times the normal playback speed, a time counter stating "Next scene in 11 seconds" may be displayed, where the next scene is eleven seconds away at four times the normal playback speed, but forty-four seconds away at the normal playback speed. Additionally or alternatively, like enhanced caption 404 of FIG. 4A, enhanced caption 416 may be updated as the video content continues to be played back at the alternate speed (e.g., as the fast forward or rewind operation continues).

 To paraphrase, during alternate speed operation, which includes rewinding and fast-forwarding, an interval of time representing an alternate playback at 4x normal viewing speed is disclosed. A time interval of 11 seconds is disclosed as the amount of time that it will take to reach a certain point in the video playback which is 44 seconds away at normal speed. The interval at normal playback speed of 44 second is held to teach the limitation of a user selected “roll-back” interval (t=44seconds). The interval of time that it takes to carry out this operation at 4x, 11 seconds, is held to teach the  interval of time T wherein the display of captions is carried out. This satisfies the limitation that T is in fact different than t.)

 , wherein the closed captions comprise subtitles for the multi-media content, and wherein an amount of subtitles for the interval of time T is different from an amount of subtitles for the interval of time t. (See Chaudhri at Figs. 8 and 9 and [0079] – [0082] where disclosed are subtitle displays that exceed periods of display by showing subtitles that occur before and after the current position in time. See also [0084] where forward and backward navigation through the subtitle lines is disclosed). 

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chaudhri. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to display portions of captions that do not correspond directly to a portion of time displayed would be the challenges of displaying subtitles on a screen as taught by Chaudhri at [0003].

2. (Original) Gilson and Chaudhri disclose the limitations of Claim 1.
Gilson discloses a limitation wherein T is greater than t. (See Gilson at [0026] where slow motion and “slow reverse” are disclosed. Consider the example provided in [0036]. In the event of “slow reverse,” or reverse speed lower than normal playback, T would necessarily be greater than t because when t represents a particular interval of time, it will require a longer interval T to display t due to the slower display speed.)

3. (Original)  Gilson and Chaudhri disclose the limitations of Claim 1.
Gilson discloses a limitation wherein the memory device to store instructions that when executed by the circuitry cause the circuitry to cease, after the interval of time T, presentation of the closed captions. (Time T as previously explained is held to represent the amount of time for which the alternate playback speed discussed in the rejection of Claim 1 is carried out, during which captions are presented. It is therefore disclosed that captions end when time T has expired.)

5. (Original)  Gilson and Chaudhri disclose the limitations of Claim 1.
Gilson discloses a limitation wherein the memory device to store instructions that when executed by the circuitry cause the circuitry to receive a media stream from a server remote to the apparatus, the media stream comprising indications of the multi-media content. (See Gilson at [0021]-[0022] where media servers are disclosed. See Gilson at [0023] where disclosed is a stream emitted over a distribution network.)
	
7. (Original)  Gilson and Chaudhri disclose the limitations of Claim 5.
Gilson discloses a limitation the memory device to store instructions that when executed by the circuitry cause the circuitry to decode the media stream to generate the multi-media content. (See Gilson at [0023] where MPEG is disclosed, which is a common encoding and decoding protocol. See also Gilson at [0049]-[0053] where encoding of trick files is disclosed which implies decoding for presentation and MPEG data files are also discussed as a distribution format.)

8. (Currently Amended)  A method, comprising: 
providing, by circuitry of a multi-media apparatus, a presentation of multi-media content; (See Gilson at [0016] where discloses is “processing circuitry to convert the content into a format for consumption by a user of one or more consumption devices that may be communicatively connected to the one or more gateways. . .”)
rolling the presentation back by an interval of time t; and  (See Gilson at [0030] where rewinding is described as one form of playback at an alternate speed. The interval time t will be addressed specifically later.)
initiating presentation of closed captions associated with the multi-media content(See Gilson at [0030] where enhanced captions are displayed in association with playback at an alternate speed, which has been defined as inclusive of rewinding.) 
 for an interval of time T in conjunction with presentation of the multi-media content, where T is different than t. (See Gilson at [0036] where two distinct forms of time are considered:

For instance, during a fast forward operation and/or a rewind operation (or any other alternate speed playback operation), a time counter may include one or more counters that correlate alternate-speed time with real time. For example, where a user is fast forwarding through programming at four times the normal playback speed, a time counter stating "Next scene in 11 seconds" may be displayed, where the next scene is eleven seconds away at four times the normal playback speed, but forty-four seconds away at the normal playback speed. Additionally or alternatively, like enhanced caption 404 of FIG. 4A, enhanced caption 416 may be updated as the video content continues to be played back at the alternate speed (e.g., as the fast forward or rewind operation continues).

 To paraphrase, during alternate speed operation, which includes rewinding and fast-forwarding, an interval of time representing an alternate playback at 4x normal viewing speed is disclosed. A time interval of 11 seconds is disclosed as the amount of time that it will take to reach a certain point in the video playback which is 44 seconds away at normal speed. The interval at normal playback speed of 44 second is held to teach the limitation of a user selected “roll-back” interval (t=44seconds). The interval of time that it takes to carry out this operation at 4x, 11 seconds, is held to teach the  interval of time T wherein the display of captions is carried out. This satisfies the limitation that T is in fact different than t.)
, wherein the closed captions comprise subtitles for the multi-media content, and wherein an amount of subtitles for the interval of time T is different from an amount of subtitles for the interval of time t. (See Chaudhri at Figs. 8 and 9 and [0079] – [0082] where disclosed are subtitle displays that exceed periods of display by showing subtitles that occur before and after the current position in time. See also [0084] where forward and backward navigation through the subtitle lines is disclosed). 

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chaudhri. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to display portions of captions that do not correspond directly to a portion of time displayed would be the challenges of displaying subtitles on a screen as taught by Chaudhri at [0003].

9. (Currently Amended)  Gilson and Chaudhri disclose the limitations of Claim 8.
Gilson discloses a limitation wherein T is greater than t. (Time T as previously explained is held to represent the amount of time for which the alternate playback speed discussed in the rejection of Claim 1 is carried out, during which captions are presented. It is therefore disclosed that captions end when time T has expired.)

10. (Original)  Gilson and Chaudhri disclose the limitations of Claim 8.
Gilson discloses a limitation comprising ceasing, after the interval of time T, presentation of the closed captions. (Time T, as previously explained, is held to represent the amount of time for which the alternate playback speed discussed in the rejection of Claim 8 is carried out, during which captions are presented. It is therefore disclosed that captions end when time T has expired.)

12. Gilson and Chaudhri disclose the limitations of Claim 8.
Gilson discloses a limitation comprising receiving a media stream from a server remote to the apparatus, the media stream comprising indications of the multi-media content. (See Gilson at [0021]-[0022] where media servers are disclosed. See Gilson at [0023] where disclosed is a stream emitted over a distribution network.)

14. (Original)  Gilson and Chaudhri disclose the limitations of Claim 12.
Gilson discloses a limitation, comprising decoding the media stream to generate the multi- media content. (See Gilson at [0023] where MPEG is disclosed, which is a common encoding and decoding protocol. See also Gilson at [0049]-[0053] where encoding of trick files is disclosed which implies decoding for presentation and MPEG data files are also discussed as a distribution format.)

15. (Currently Amended) Gilson discloses at least one non-transitory machine-readable media comprising a plurality of instructions that, in response to being executed by circuitry of a multi-media device, cause the circuitry to: 
provide a presentation of multi-media content; (See Gilson at [0018] where it is stated that “[t]he content may include any desired type of information, such as video content . . . “)
roll the presentation back by an interval of time t; and  (See Gilson at [0030] where rewinding is described as one form of playback at an alternate speed. The interval time t will be addressed specifically later.)
initiate presentation of closed captions associated with the multi-media content (See Gilson at [0030] where enhanced captions are displayed in association with playback at an alternate speed, which has been defined as inclusive of rewinding.)for an interval of time T in conjunction with presentation of the multi-media content, where T is different than t. . (See Gilson at [0036] where two distinct forms of time are considered:

For instance, during a fast forward operation and/or a rewind operation (or any other alternate speed playback operation), a time counter may include one or more counters that correlate alternate-speed time with real time. For example, where a user is fast forwarding through programming at four times the normal playback speed, a time counter stating "Next scene in 11 seconds" may be displayed, where the next scene is eleven seconds away at four times the normal playback speed, but forty-four seconds away at the normal playback speed. Additionally or alternatively, like enhanced caption 404 of FIG. 4A, enhanced caption 416 may be updated as the video content continues to be played back at the alternate speed (e.g., as the fast forward or rewind operation continues).

 To paraphrase, during alternate speed operation, which includes rewinding and fast-forwarding, an interval of time representing an alternate playback at 4x normal viewing speed is disclosed. A time interval of 11 seconds is disclosed as the amount of time that it will take to reach a certain point in the video playback which is 44 seconds away at normal speed. The interval at normal playback speed of 44 second is held to teach the limitation of a user selected “roll-back” interval (t=44seconds). The interval of time that it takes to carry out this operation at 4x, 11 seconds, is held to teach the  interval of time T wherein the display of captions is carried out. This satisfies the limitation that T is in fact different than t.)
, wherein the closed captions comprise subtitles for the multi-media content, and wherein an amount of subtitles for the interval of time T is different from an amount of subtitles for the interval of time t. (See Chaudhri at Figs. 8 and 9 and [0079] – [0082] where disclosed are subtitle displays that exceed periods of display by showing subtitles that occur before and after the current position in time. See also [0084] where forward and backward navigation through the subtitle lines is disclosed). 

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chaudhri. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to display portions of captions that do not correspond directly to a portion of time displayed would be the challenges of displaying subtitles on a screen as taught by Chaudhri at [0003].

16. Gilson and Chaudhri disclose the limitations of Claim 15.
Gilson discloses wherein T is greater than t. (See Gilson at [0026] where slow motion and “slow reverse” are disclosed. Consider the example provided in [0036]. In the event of “slow reverse,” or reverse speed lower than normal playback, T would necessarily be greater than t because when t represents a particular interval of time, it will require a longer interval T to display t due to the slower display speed.)

17. (Original)  Gilson and Chaudhri disclose the limitations of Claim 15.
Gilson discloses the instructions, when executed by the circuitry cause the circuitry to cease, after the interval of time T, presentation of the closed captions. (Time T, as previously explained, is held to represent the amount of time for which the alternate playback speed discussed in the rejection of Claim 15 is carried out, during which captions are presented. It is therefore disclosed that captions end when time T has expired.)

19. (Original)  Gilson and Chaudhri disclose the limitations of Claim 15.
Gilson discloses the instructions, when executed by the circuitry cause the circuitry to receive a media stream from a server remote to the apparatus, the media stream comprising indications of the multi-media content. (See Gilson at [0021]-[0022] where media servers are disclosed. See Gilson at [0023] where disclosed is a stream emitted over a distribution network.)

21. (Original)  The at least one non-transitory machine-readable media of claim 19, the instructions, when executed by the circuitry cause the circuitry to decode the media stream to generate the multi-media content. (See Gilson at [0023] where MPEG is disclosed, which is a common encoding and decoding protocol. See also Gilson at [0049]-[0053] where encoding of trick files is disclosed which implies decoding for presentation and MPEG data files are also discussed as a distribution format.)

22. (Currently Amended) A system, comprising: a remote control circuitry; and ( See Gilson at [0015] where remote control circuitry is disclosed. See Gilson at [0016] where discloses is “processing circuitry to convert the content into a format for consumption by a user of one or more consumption devices that may be communicatively connected to the one or more gateways. . .”)
a memory device coupled to the circuitry, the memory device to store instructions that when executed by the circuitry cause the circuitry to: 
provide a presentation of multi-media content; (See Gilson at [0018] where it is stated that “[t]he content may include any desired type of information, such as video content . . . “)
roll the presentation back by an interval of time t; and (See Gilson at [0030] where rewinding is described as one form of playback at an alternate speed. The interval time t will be addressed specifically later.)

initiate presentation of closed captions associated with the multi-media content(See Gilson at [0030] where enhanced captions are displayed in association with playback at an alternate speed, which has been defined as inclusive of rewinding.)  for an interval of time T in conjunction with presentation of the multi-media content, where T is different than t. . (See Gilson at [0036] where two distinct forms of time are considered:

For instance, during a fast forward operation and/or a rewind operation (or any other alternate speed playback operation), a time counter may include one or more counters that correlate alternate-speed time with real time. For example, where a user is fast forwarding through programming at four times the normal playback speed, a time counter stating "Next scene in 11 seconds" may be displayed, where the next scene is eleven seconds away at four times the normal playback speed, but forty-four seconds away at the normal playback speed. Additionally or alternatively, like enhanced caption 404 of FIG. 4A, enhanced caption 416 may be updated as the video content continues to be played back at the alternate speed (e.g., as the fast forward or rewind operation continues).

 To paraphrase, during alternate speed operation, which includes rewinding and fast-forwarding, an interval of time representing an alternate playback at 4x normal viewing speed is disclosed. A time interval of 11 seconds is disclosed as the amount of time that it will take to reach a certain point in the video playback which is 44 seconds away at normal speed. The interval at normal playback speed of 44 second is held to teach the limitation of a user selected “roll-back” interval (t=44seconds). The interval of time that it takes to carry out this operation at 4x, 11 seconds, is held to teach the  interval of time T wherein the display of captions is carried out. This satisfies the limitation that T is in fact different than t.)

, wherein the closed captions comprise subtitles for the multi-media content, and wherein an amount of subtitles for the interval of time T is different from an amount of subtitles for the interval of time t. (See Chaudhri at Figs. 8 and 9 and [0079] – [0082] where disclosed are subtitle displays that exceed periods of display by showing subtitles that occur before and after the current position in time. See also [0084] where forward and backward navigation through the subtitle lines is disclosed). 

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chaudhri. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to display portions of captions that do not correspond directly to a portion of time displayed would be the challenges of displaying subtitles on a screen as taught by Chaudhri at [0003].

24. (Original) Gilson and Chaudhri disclose the limitations of Claim 22.
Gilson discloses the memory device to store instructions that when executed by the circuitry cause the circuitry to: receive a media stream from a server remote to the apparatus, the media stream comprising indications of the multi-media content; and decode the media stream to generate the multi-media content. (See Gilson at [0021]-[0022] where media servers are disclosed. See Gilson at [0023] where disclosed is a stream emitted over a distribution network.)


Claim  4, 11, 18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilson In view of Chaudhri and in further view of U.S. Pre-grant 20120139940 (Chavanne).

4. (Original) Gilson and Chaudhri disclose the limitations of Claim 3.
Gilson does not disclose a limitation wherein the memory device to store instructions that when executed by the circuitry cause the circuitry to continue, after the interval of time T, presentation of the multi- media content.
Chavanne discloses this limitation. (See Chavanne at [0081] it is stated that “A starting
point adjuster 636 allows a start point to be set for a given closed caption, and an ending point adjuster 638 allows an end point to be set for a given closed caption.” Or that “the first closed caption 622 will be displayed according to the first time range” and further that “user can customize the timeline 632 so that the closed captions will appear at the desired points in time.”)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chavanne. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to adjust the timing of the presentation of the captions during non-standard play or “trick play” do so would have been giving viewers more control over their viewing experience, which is similar to giving creators more control over the presentation of the experience as taught by Chavanne at [0002].
	
11. (Original) Gilson and Chaudhri disclose the limitations of Claim 10.
Gilson does not disclose a limitation wherein comprising continuing, after the interval of time T, presentation of the multi-media content. Chavanne discloses this limitation. (See Chavanne at [0081] it is stated that “A starting point adjuster 636 allows a start point to be set for a given closed caption, and an ending point adjuster 638 allows an end point to be set for a given closed caption.” Or that “the first closed caption 622 will be displayed according to the first time range” and further that “user can customize the timeline 632 so that the closed captions will appear at the desired points in time.”)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chavanne. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to adjust the timing of the presentation of the captions during non-standard play or “trick play” do so would have been giving viewers more control over their viewing experience, which is similar to giving creators more control over the presentation of the experience as taught by Chavanne at [0002].

18. (Original) Gilson and Chaudhri disclose the limitations of Claim 17.
Gilson does not disclose a limitation the instructions, when executed by the circuitry cause the circuitry to continue, after the interval of time T, presentation of the multi-media content. Chavanne discloses this limitation. (See Chavanne at [0081] it is stated that “A starting
point adjuster 636 allows a start point to be set for a given closed caption, and an ending point adjuster 638 allows an end point to be set for a given closed caption.” Or that “the first closed caption 622 will be displayed according to the first time range” and further that “user can customize the timeline 632 so that the closed captions will appear at the desired points in time.”)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chavanne. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to adjust the timing of the presentation of the captions during non-standard play or “trick play” do so would have been giving viewers more control over their viewing experience, which is similar to giving creators more control over the presentation of the experience as taught by Chavanne at [0002].


23. (Original) Gilson and Chaudhri disclose the limitations of Claim 22.
Gilson does not disclose a limitation wherein T is greater than t, the memory device to store instructions that when executed by the circuitry cause the circuitry to: cease, after the interval of time T, presentation of the closed captions; and continue, after the interval of time T, presentation of the multi-media content. Chavanne discloses this limitation. (See Chavanne at [0081] it is stated that “A starting
point adjuster 636 allows a start point to be set for a given closed caption, and an ending point adjuster 638 allows an end point to be set for a given closed caption.” Or that “the first closed caption 622 will be displayed according to the first time range” and further that “user can customize the timeline 632 so that the closed captions will appear at the desired points in time.”)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Chavanne. The two are analogous to the Applicant’s invention in that both relate to the timing of closed caption presentation. The motivation to adjust the timing of the presentation of the captions during non-standard play or “trick play” do so would have been giving viewers more control over their viewing experience, which is similar to giving creators more control over the presentation of the experience as taught by Chavanne at [0002].


Claim 6, 13, 20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilson In view of Chaudhri and in further view of U.S. Pre-grant Publication 20140064711 (Ziskind).

6. (Original) Gilson and Chaudhri disclose the limitations of Claim 5.
Gilson does not disclose a limitation wherein the memory device to store instructions that when executed by the circuitry cause the circuitry to cache the closed captions for the interval of time T. 
Ziskind discloses this limitation (See Ziskind at [0018] where disclosed is the caching of captioning files.)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to combine Gilson and Ziskind. The two are analogous to the Applicant’s invention in that both relate to activities that may be carried out on a server. The motivation to use caching in association with the captions data on the server of Gilson would have been properly handing media that is associated with other pieces of media as taught by Ziskind at [0006].

13. (Original) Gilson and Chaudhri disclose the limitations of Claim 12.
Gilson does not disclose comprising caching the closed captions for the interval of time T.
Ziskind discloses this limitation (See Ziskind at [0018] where disclosed is the caching of captioning files.)

20. (Original) Gilson and Chaudhri disclose the limitations of Claim 19.
Gilson does not disclose the instructions the instructions, when executed by the circuitry cause the circuitry to cache the closed captions for the interval of time T. 
Ziskind discloses this limitation. (See Ziskind at [0018] where disclosed is the caching of captioning files.)

25. (Original) Gilson and Chaudhri disclose the limitations of Claim 24.
Gilson does not disclose the memory device to store instructions that when executed by the circuitry cause the circuitry to cache the closed captions for the interval of time T.
Ziskind discloses this limitation. (See Ziskind at [0018] where disclosed is the caching of captioning files.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).


Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are moot in view of the present grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached Monday through Wednesday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
11/28/2022

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175